DETAILED ACTION
Claims 1-21 are pending in this office action. Claims 4-5 have been cancelled. Claim 21 has been newly added.
Applicant’s arguments, filed 08/18/2021, have been fully considered but they are not persuasive.
Priority
No foreign priority is claimed. Priority claimed to US16/153,808, filed 10/07/2018.

Response to Arguments
Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in so doing has changed their scope. New grounds of rejection, necessitated by applicant's amendments, are outlined below.

Claim Objections
Claim 10 is objected to because of the following informalities.
For claim 10, the modified phrase “website of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kapczynski et al. (US 10,277,659 B1, hereinafter Kapczynski), in view of Gorodyansky (US 2012/0023570 A1), and further in view of Chow (US 2008/0123861 A1).
For claim 1, Kapczynski teaches a method of securing client data generated as part of a client-server relationship includes the steps of: forwarding, by a web browser, a web request to a website of a service provider (Fig. 1-3; col. 7 lines 43-56 – user element 110 (as a client) who browses via browser and requests an access to the network including content or service provider website 140n; also as disclosed in - col. 2 lines 42-67; col. 3 lines 1-11; col. 13 line 65 – col. 14 line 5 – user visits a website (web browsing) (140) and various categories of information are tracked), the web request including a client identifier (col. 3 lines 36-39 – cookie data comprising user ID; col. 2 lines 41-50 – user or client identification associated with the cookie data created by the receiving website; col. 4 lines 57-64; Fig. 2A; col. 7 lines 3-14 – user providing identifier associated with user; col. 10 lines 39-53 – user identity is associated with the requested object);
generating a cookie to store in the web browser, and storing the cookie in storage allocated to the web browser (col. 2 lines 60-64 - cookies generated and stored in the user/client storage associated with various programs including browsers);
receiving, from the service provider, obfuscated client intelligence data, wherein the obfuscated client intelligence data comprises information related to client internet activity, and wherein the obfuscated client intelligence data is encoded  (Fig. 1; col. 4 line 57 – col. 5 line 7 – service provider website 140n stores encoded or obfuscated internet activity (or cookie) related information on the client, which needs to be decoded for a meaningful data access; col. 3 lines 15-27 – encoded or obfuscated client intelligence data or cookie data is encoded using the key associated with the client such that only those in possession of the key can decode the data);
storing obfuscated client intelligence data in a memory device or storage allocated to the web browser of the client (col. 4 line 57 – col. 5 line 14 – client internet data that needs to be decoded for meaningful access; col. 3 lines 43-45; col. 5 lines 40-55 and lines 62-67 – the cookie data is pushed to the user device and is received and thereby stored in the user device; col. 1 lines 39-47; col. 2 lines 42-67; col. 3 lines 1-11; col. 4 lines18-25; col. 4 line 40 – col. 5 line 14 –data in form of cookie stored in the storage associated with the user).
Although Kapczynski teaches a key for encoding or obfuscating client intelligence data or cookie data associated with the client and web request such that only those in possession of the key can decode the data (col. 3 lines 15-27), and although simple concept of data encryption and authorized data decryption using user-specific keys (via PKI, symmetric keys etc.) is very well-known in the art, Kapczynski does not appear to explicitly teach, however Gorodyansky teaches receiving and storing a key from the service provider, the key to uniquely identify a client and known to members of an authorized network used to encode the user data (para 0042-0043, 0046 – user-specific keys used for encryption of user data which may be accessed for decryption using the user-specific keys obtained from the data store, thereby disclosing a simple concept of data encryption and decryption using specific keys associated with users, wherein the keys are uniquely associated with clients e.g. via symmetric or asymmetric keys that identify the client), and storing the key in a data structure of a browser of the client, wherein the data structure comprising the key is stored in the memory associated with the browser (para 0041-0043, 0046 – decryption key when provided to/from the browser, gets stored in the browser-related memory arrangements such as database structures for further processing).
Kapczynski and Gorodyansky do not appear to explicitly teach, however Chow teaches the cookie comprising the key, and generating a data structure or collection of stored data items in the memory allocated to the web browser and comprising the cookie (including the key) and the obfuscated client intelligence data (para 0027-0028, 0033-0034 - cookie comprising key, and the cookie data element with user request related information stored in the browser memory data structure or storage).
Based on Kapczynski in view of Gorodyansky and Chow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Gorodyansky and Chow, in the system of Kapczynski, in order to incorporate robust data protection mechanism and ensuring authorized data access based on controlled data encryption and decryption using authorized designated elements such as keys securely available for convenience, thereby making the system more secure to preserve user privacy.

For claim 2, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data comprises a purchase history of the client (col. 13 lines 35-42, 47-59; col. 14 lines 57-59 – shopping history).

For claim 3, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data comprises a browsing history of the client (col. 4 line 57 – col. 5 line 14; col. 13 lines 35-42 – activity data including browsing data).

For claim 6, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data is periodically updated by the service provider in response to client internet activity (col. 4 lines 40-65; col. 5 lines 40-52; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53 – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to the website including updating the same; Fig. 2A-2C and corresponding sections (col. 6, 7) in the specification that describe transmitting cookie data or link to the same from the user device).

For claim 7, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches the method of claim 6 wherein the obfuscated client intelligence data is periodically updated by the service provider to capture the client internet activity at the web-site of the service provider and at third-party web-sites (col. 3 lines 54-63; col. 4 lines 18-28, 40-65; col. 5 lines 40-52; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53  – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement, including updating the cookie information).

For claim 8, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches periodically transmitting the obfuscated client intelligence data to the service provider (col. 4 lines 40-65; col. 5 lines 40-52; col. 11 lines 33-64  – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to the website; Fig. 2A-2C and corresponding sections (col. 6, 7) in the specification that describe transmitting cookie data or link to the same from the user device).

For claim 9, Kapczynski teaches client device comprising: a processor; a non-transitory storage device (Fig. 1, 2A, 3; col. 8) configured to store: obfuscated client intelligence data comprising encoded information related to client internet activity (Fig. 1; col. 4 line 57 – col. 5 line 14 – service provider website 140n stores encoded or obfuscated internet activity (or cookie) related information on the client, which needs to be decoded for a meaningful data access; col. 3 lines 15-27, 43-45; col. 5 lines 40-55 and lines 62-67 – encoded or obfuscated client intelligence data or cookie data is encoded using the key associated with the client such that only those in possession of the key can decode the data, wherein the encoded cookie data is pushed to the user device and is received and thereby stored in the user device; col. 1 lines 39-47; col. 2 lines 42-67; col. 3 lines 1-11; col. 4 lines18-25; col. 4 line 40 – col. 5 line 14 –data in form of cookie stored in the storage associated with the user); and browser program code, operable when executed upon by the processor to manage communications with a coupled service provider, including to manage an updating of the obfuscated client intelligence data associated with the key (col. 4 lines 40-65; col. 5 lines 40-52; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53 – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to the website including updating the same, wherein the obfuscated data is associated with the key as data encoded by the key; Fig. 2A-2C and corresponding sections (col. 6, 7) in the specification that describe transmitting cookie data or link to the same from the user device).
Although Kapczynski teaches a key for encoding or obfuscating client intelligence data or cookie data associated with the client and web request such that only those in possession of the key can decode the data (col. 3 lines 15-27), and although simple concept of data encryption and authorized data decryption using user-specific keys (via PKI, symmetric keys etc.) is very well-known in the art, Kapczynski does not appear to explicitly teach, however Gorodyansky teaches receiving and storing a key to uniquely identify a client associated with the client device and known to members of an authorized network (para 0042-0043, 0046 – user-specific keys used for encryption of user data which may be accessed for decryption using the user-specific keys obtained from the data store, thereby disclosing a simple concept of data encryption and decryption using specific keys associated with users, wherein the keys are uniquely associated with clients e.g. via symmetric or asymmetric keys that identify the client), and storing the key in a data structure of a browser of the client, wherein the data structure comprising the key is stored in the memory associated with the browser (para 0041-0043, 0046 – decryption key when provided to/from the browser, gets stored in the browser-related memory arrangements such as database structures for further processing).
Kapczynski and Gorodyansky do not appear to explicitly teach, however Chow teaches storing the key in a location allocated to a cookie of a web browser; and a data structure or collection of stored data items in the memory location allocated to the web browser and comprising the obfuscated client intelligence data with the key (para 0027-0028, 0033-0034 - cookie comprising key, and the cookie data element with user request related information stored in the browser memory data structure or storage).
Based on Kapczynski in view of Gorodyansky and Chow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Gorodyansky and Chow, in the system of Kapczynski, in order to incorporate robust data protection mechanism and ensuring authorized data access based on controlled data encryption and decryption using authorized designated elements such as keys securely available for convenience, thereby making the system more secure to preserve user privacy.

For claim 10, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the browser program code is further configured to: forward, by the client, a web request to a website of the service provider (Fig. 1-3 – user element 110 as a client which requests an accesses to the network including content or service provider website 140n; also as disclosed in - col. 2 lines 42-67; col. 3 lines 1-11; col. 13 line 65 – col. 14 line 5 – user visits a website (140) and various categories of information are tracked), the web request including a client identifier (col. 3 lines 36-39 – cookie data comprising user ID; col. 2 lines 41-50 – user or client identification associated with the cookie data created by the receiving website; col. 4 lines 57-64; Fig. 2A; col. 7 lines 3-14 – user providing identifier associated with user; col. 10 lines 39-53 – user identity is associated with the requested object);
receive, from the service provider, the obfuscated client intelligence data, wherein the obfuscated client intelligence data comprises information related to client internet activity, and wherein the obfuscated client intelligence data is encoded using the key (Fig. 1; col. 4 line 57 – col. 5 line 7 – service provider website 140n stores encoded or obfuscated internet activity (or cookie) related information on the client, which needs to be decoded for a meaningful data access; col. 3 lines 15-27 – encoded or obfuscated client intelligence data or cookie data is encoded using the key associated with the client such that only those in possession of the key can decode the data); and 
periodically transmit the obfuscated client intelligence data to the service provider (col. 4 lines 40-65; col. 5 lines 40-52; col. 11 lines 33-64  – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to the website; Fig. 2A-2C and corresponding sections (col. 6, 7) in the specification that describe transmitting cookie data or link to the same from the user device).
Although Kapczynski teaches a key for encoding or obfuscating client intelligence data or cookie data associated with the client and web request such that only those in possession of the key can decode the data (col. 3 lines 15-27), and although simple concept of data encryption and authorized data decryption using user-specific keys (via PKI, symmetric keys etc.) is very well-known in the art, Kapczynski does not appear to explicitly teach, however Gorodyansky teaches receiving and storing a key from the service provider (para 0042-0043, 0046 – user-specific keys used for encryption of user data which may be accessed for decryption using the user-specific keys obtained from the data store, thereby disclosing a simple concept of data encryption and decryption using specific keys associated with users).

For claim 11, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data comprises a purchase history of the client (col. 13 lines 35-42, 47-59; col. 14 lines 57-59 – shopping history).

For claim 12, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data comprises a browsing history of the client (col. 4 line 57 – col. 5 line 14; col. 13 lines 35-42 – activity data including browsing data).

For claim 13, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the web request comprises at least one of a client identifier and the key (col. 3 lines 36-39 – cookie data comprising user ID; col. 2 lines 41-50 – user or client identification associated with the cookie data created by the receiving website; col. 4 lines 57-64; Fig. 2A; col. 7 lines 3-14 – user providing identifier associated with user; col. 10 lines 39-53 – user identity is associated with the requested object; Fig. 6A-6C – also indicate client identifier being part of cookies as communicated from or associated with the client user device).

For claim 14, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data is periodically updated by the service provider in response to client internet activity (col. 4 lines 40-65; col. 5 lines 40-52; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53 – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to the website including updating the same; Fig. 2A-2C and corresponding sections (col. 6, 7) in the specification that describe transmitting cookie data or link to the same from the user device).

For claim 15, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches the method of claim 6 wherein the obfuscated client intelligence data is periodically updated by the service provider to capture client internet activity at the web-site of the service provider and at third-party web-sites (col. 3 lines 54-63; col. 4 lines 18-28, 40-65; col. 5 lines 40-52; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53  – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement, including updating the cookie information).

For claim 16, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein periodically transmitting the obfuscated client intelligence data to the service provider for updating occurs in response to a request by a third-party member of the authorized network for the obfuscated client intelligence data (col. 3 line 43 - col. 4 line 28; col. 5 line 63 – col. 6 line 30 – user interface and authorization code provided by the aggregation server system and sent to the user, and cookie provided to the user in order for the user to respond so that the content modification or access modification takes place, wherein the cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement, including updating the cookie information).

For claim 17, Kapczynski teaches a client device associated with a client, comprising: a processor; a non-transitory client storage device (Fig. 1, 2A, 3; col. 8) configured to store: obfuscated client intelligence data comprising encoded information related to client internet activity (Fig. 1; col. 4 line 57 – col. 5 line 14 – service provider website 140n stores encoded or obfuscated internet activity (or cookie) related information on the client, which needs to be decoded for a meaningful data access; col. 3 lines 15-27, 43-45; col. 5 lines 40-55 and lines 62-67 – encoded or obfuscated client intelligence data or cookie data is encoded using the key associated with the client such that only those in possession of the key can decode the data, wherein the encoded cookie data is pushed to the user device and is received and thereby stored in the user device; col. 1 lines 39-47; col. 2 lines 42-67; col. 3 lines 1-11; col. 4 lines18-25; col. 4 line 40 – col. 5 line 14 –data in form of cookie stored in the storage associated with the user); and browser program code of the web browser (Fig. 1-3; col. 7 lines 43-56 – user element 110 (as a client) who browses via browser and requests an access to the network including content or service provider website 140n; also as disclosed in - col. 2 lines 42-67; col. 3 lines 1-11; col. 13 line 65 – col. 14 line 5 – user visits a website (web browsing) (140) and various categories of information are tracked), operable when executed upon by the processor to manage service provider communications, including to manage an updating of the obfuscated client intelligence data using the key (col. 4 lines 40-65; col. 5 lines 40-52; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53 – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to the website including updating the same; Fig. 2A-2C and corresponding sections (col. 6, 7) in the specification that describe transmitting cookie data or link to the same from the user device); and 
a service provider comprising: a non-transitory server data store device configured to store the key and a copy of the obfuscated client intelligence data (col. 4 line 57 – col. 5 line 14 – client internet data that needs to be decoded for meaningful access; col. 3 lines 43-45; col. 5 lines 40-55 and lines 62-67 – the cookie data is pushed to the user device and is received and thereby stored in the user device; col. 1 lines 39-47; col. 2 lines 42-67; col. 3 lines 1-11; col. 4 lines18-25; col. 4 line 40 – col. 5 line 14 – data in form of cookie stored in the storage associated with the user); and an interface, configured to forward to the obfuscated client intelligence data to a third party in response to a third-party request, the third-party request including the key associated with the client (col. 3 line 43 - col. 4 line 28; col. 4 lines 40-52; col. 5 line 63 – col. 6 line 10 – user interface provided by the aggregation server system and sent to the user, and cookie pushed to the user (or pulled by the user) in order for the user to respond so that the content modification or access modification takes place; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53  – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement, including updating the cookie information).
Although Kapczynski teaches a key for encoding or obfuscating client intelligence data or cookie data associated with the client and web request such that only those in possession of the key can decode the data (col. 3 lines 15-27), and although simple concept of data encryption and authorized data decryption using user-specific keys (via PKI, symmetric keys etc.) is very well-known in the art, Kapczynski does not appear to explicitly teach, however Gorodyansky teaches a key to uniquely identify a client associated with the client device and known to members of an authorized network (para 0042-0043, 0046 – user-specific keys used for encryption of user data which may be accessed for decryption using the user-specific keys obtained from the data store, thereby disclosing a simple concept of data encryption and decryption using specific keys associated with users, wherein the keys are uniquely associated with clients e.g. via symmetric or asymmetric keys that identify the client), and storing the key in a data structure of a browser of the client, wherein the data structure comprising the key is stored in the memory associated with the browser (para 0041-0043, 0046 – decryption key when provided to/from the browser, gets stored in the browser-related memory arrangements such as database structures for further processing).
Further, although Kapczynski in view of Gorodyansky teaches key and user-specific key usage for data privacy as discussed above, Kapczynski and Gorodyansky do not appear to explicitly teach, however Chow teaches a key manager for generating the unique key for the client (para 0027-0032 - website generating keys and managing the generated keys with regards to the browser request); the browser cookie comprising a unique key, and storing a data structure or collection of stored data items in the memory associated with the web browser and comprising the cookie (including the key) and the obfuscated client intelligence data (para 0027-0028, 0033-0034 - cookie comprising key, and the cookie data element with user request related information stored in the browser memory data structure or storage).
Based on Kapczynski in view of Gorodyansky and Chow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Gorodyansky and Chow, in the system of Kapczynski, in order to incorporate robust data protection mechanism and ensuring authorized data access based on controlled data encryption and decryption using authorized designated elements such as uniquely generated keys and securely available for convenience, thereby making the system more secure to preserve user privacy.

For claim 18, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the obfuscated client intelligence data includes client information related to at least one of a purchase history and an internet browsing history of the client (col. 4 line 57 – col. 5 line 14; col. 13 lines 35-42 – activity data including browsing data).

For claim 19, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the interface of the service provider is further configured to forward the unique key associated with the client to the third party if the third party is a member of the authorized network permitted to access obfuscated client intelligence data (col. 3 line 43 - col. 4 line 28; col. 5 line 63 – col. 6 line 30 – user interface and authorization code provided by the aggregation server system and sent to the user, and cookie provided to the user in order for the user to respond so that the content modification or access modification takes place, wherein the cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement and authorization, including updating the cookie information).

For claim 20, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the key manager further comprises: a transform unit for transforming at least a portion of the client information obtained from the service provider and coupled third-parties to produce the obfuscated client intelligence data; and wherein the interface is further configured to forward the obfuscated client intelligence data to the client and to the authorized network (col. 3 line 43 - col. 4 line 28; col. 4 lines 40-52; col. 5 line 63 – col. 6 line 10 – user interface provided by the aggregation server system and sent to the user, and cookie pushed to the user (or pulled by the user) in order for the user to respond so that the content modification or access modification takes place; col. 9 lines 41-50; col. 11 lines 33-64; col. 12 lines 40-53  – cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement, including updating the cookie information; and wherein the user interface and authorization code provided by the aggregation server system and sent to the user, and cookie provided to the user in order for the user to respond so that the content modification or access modification takes place, wherein the cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement and authorization, including updating the cookie information).

For claim 21, Kapczynski in view of Gorodyansky and Chow teaches the claimed subject matter as discussed above. Kapczynski further teaches wherein the step of periodically transmitting the obfuscated client intelligence data to the service provider occurs in response to a request by a third-party member of the authorized network for the obfuscated client intelligence data (col. 3 line 43 - col. 4 line 28; col. 5 line 63 – col. 6 line 30 – user interface and authorization code provided by the aggregation server system and sent to the user, and cookie provided to the user in order for the user to respond so that the content modification or access modification takes place, wherein the cookie data generated by a website, and provided to the user system which stores locally and/or provides to cookie aggregation system which then transmits the obfuscated or encoded internet activity or cookie data to various websites (third-party) upon request or based on predetermined arrangement, including updating the cookie information).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433